Citation Nr: 1017650	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-10 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and a TDIU.  In December 2008 and 
in July 2009, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his current 
psychiatric disorder, variously diagnosed as generalized 
anxiety, with depression, and post-traumatic stress disorder 
(PTSD), cannot be dissociated from his active military 
service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a psychiatric 
disorder, variously diagnosed as generalized anxiety, with 
depression, and PTSD, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In this decision, the Board grants service connection for a 
psychiatric disorder.  This award represents a complete grant 
of the benefit sought on appeal.  Thus, any deficiency in 
VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities is not necessary 
with respect to this claim.   Information concerning 
effective dates and ratings for a psychiatric disability will 
be provided by the RO.  If appellant then disagrees with any 
of those actions, he may appeal those decisions 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

The Veteran's service separation papers reflect that his 
military occupational specialty was a hospital corpsman.  
Service personnel records verify that the Veteran worked as a 
medical corpsman at the U.S. Naval Hospital in Sampson, New 
York, from May 1946 to October 1946, and was then transferred 
to the U.S. Naval Hospital in Bethesda, Maryland, in December 
1946, where he worked until he was separated from service in 
December 1947.

The Veteran contends that, while working at these hospitals, 
he experienced traumatic events that caused his current 
depression.  Specifically, he contends that while stationed 
in New York, he worked on the tuberculosis ward, and had to 
bandage and fill with cotton all "open parts" of the 
patients' bodies, where fluid and blood seeped out.  Many of 
the doctors and nurses were contracting the disease that 
scared him.  In fear of dying, he requested to be transferred 
to a different station that took two weeks before the 
transfer was completed.  Then, while stationed in Maryland, 
he witnessed an admiral commit suicide by jumping out of a 
tower window.  The man was decapitated in the fall and the 
Veteran helped clean up the body.  The Veteran contends that 
these events haunted him in the past few years, and caused or 
worsened his current anxiety and depression.    

Service medical records are negative for any complaints or 
diagnosis of, or treatment for, a psychiatric condition.  
When examined for separation in December 1947, the Veteran 
did not complain of a psychiatric disorder and a psychiatric 
abnormality was not noted.  See 38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a 
psychiatric disorder.  38 C.F.R. § 3.303(b).

Post service, VA treatment records beginning in June 1995 
reflect that the Veteran was in chronic pain ever since he 
underwent neck surgery.  He experienced nightmares related to 
the surgery, and was sad that he was physically restricted.  
The assessment was anxiety disorder with depression.  

The next VA treatment record relating to a psychiatric 
condition is dated in May 2005.  At that time, the Veteran 
reported that he often felt anxious but did not feel 
depressed.  He felt irritable, but denied any appetite or 
sleep disturbance.  He was diagnosed with anxiety and 
depression, not otherwise specified.  In August 2005, the 
Veteran and his wife sought counseling due to stress within 
their marriage and with their relationship with their 
children.  

In January 2006, the Veteran reported that his medication for 
depression was slowing down his mind, and he was thinking 
more about his World War II experiences.  He started to 
experience thirty-minute, daily flashbacks of his time as a 
medic on the tuberculosis ward.  He tried to push the 
memories out of his mind, and avoided medical programs on 
television.  He felt estranged from the people around him, 
and he had feelings of hypervigilence and an exaggerated 
startle response.  His medication was adjusted to negate the 
flashbacks.  The diagnosis was a recurrent, severe major 
depressive disorder with psychotic features (PTSD).  

In May 2006, the Veteran reported feeling depressed due to 
his physical limitations, including getting over a recent 
motor vehicle accident that re-injured his neck.  He was also 
upset about his daughter's and granddaughter's illnesses.  He 
felt sad most of the time, and frequently cried.  He suffered 
from nightmares related to his service experiences.  He was 
easily distracted and had trouble sleeping.  The assessment 
was major depression and PTSD.  

In September 2006, a VA psychiatric social worker submitted a 
signed statement to the effect that the Veteran carried a 
diagnosis of PTSD.  The diagnosis was based upon symptoms of 
depression, decreased concentration, low energy, nightmares 
and flashbacks about his service experiences, and intrusive 
thoughts.  The social worker also concluded that the Veteran 
was totally disabled due to these symptoms, and was unable to 
maintain gainful employment.  

VA treatment records beginning in August 2007 reflect that 
the Veteran continued to be haunted by his service 
experiences.  He suffered from sexual dysfunction, 
depression, and poor sleep.  He denied having any flashbacks, 
hallucinations, or delusions.  He had morbid thoughts about 
death, but denied any suicidal or homicidal ideations.  The 
diagnosis was major depressive disorder, recurrent, moderate.  

In January 2008, the Veteran attended counseling with his 
wife.  She reported that he had low energy, difficulty 
concentrating, and short term memory problems.  The Veteran 
was very anxious throughout the session.  There was some 
psychomotor retardation.  His insight and judgment were fair 
and he was diagnosed with a major depressive disorder and 
PTSD.  In April 2008, the Veteran reported that he was under 
major financial stress, which worsened his depression.  He 
was also affected by his family life.  He was thinking of his 
war experiences often, but denied flashbacks or 
hallucinations.  The Veteran's mood was moderately depressed, 
with a slight constricted affect.  Psychomotor activity was 
normal.  The diagnosis was major depressive disorder, 
recurrent, moderate, with a strong situational component, and 
PTSD, moderate.  VA treatment records also reflect an ongoing 
diagnosis of adjustment disorder.

During an August 2009 VA psychological examination, the 
Veteran reported that he suffered from many psychosomatic 
symptoms and symptoms that affected his family and social 
relationships.  He isolated himself and withdrew from others.  
He would rarely go out unless his wife persuaded him.  He did 
not like to run errands.  He had difficulty feeling motivated 
to completed daily activities and difficulty sleeping.  He 
reported that he had always ruminated over what occurred 
while he was in the military but that, since his retirement 
in 1983, his symptoms of depression and intrusive thoughts of 
his service increased significantly.  He had panic attacks 
three days per week.  

Further, the Veteran reported that during his service, he 
became distant and withdrawn socially due to the stress of 
his position as a medical coreman.  He reported that various 
ill patients would spit on him or present uncooperative 
behavior and not use a face mask.  He felt that he could not 
take it anymore and requested a transfer.  He was placed in 
the brig for two days as a result.  He began to experience a 
nervous breakdown after he was asked to bag the bodies of the 
dead and take them to the morgue.  Then, when he was 
transferred to the hospital in Maryland, he was taking care 
of the Admiral who committed suicide.  The Veteran witnessed 
the incident.  He also stated that at one point, a soldier 
asked him not to sign him into the hospital so that he could 
take unauthorized leave.  The Veteran felt that he had to 
report the soldier, and the solider thereafter threatened to 
kill him.  He avoided the soldier and carried a bayonet.

Upon clinical examination, the diagnoses were a generalized 
anxiety disorder, with depression, and PTSD.  The VA examiner 
explained that the Veteran presented serious symptoms that 
affected his family functioning, socially, and with daily 
routine.  He wanted to be supervised by his wife at all 
times.  He had numerous fears that he related to his previous 
bad experiences.  The examiner also found that the Veteran 
was totally and occupationally impaired due to his mental 
disability.  

Based upon clinical examination findings, and a review of the 
claims file, the VA examiner opined that the Veteran's 
current mental disability was more likely than not due to his 
military service.  In so determining, the examiner found the 
timing of the appearance of symptoms to be significant, in 
that the Veteran was drafted at a young age, and had not 
experienced any symptoms prior to service.  His mental 
distress seemed to begin while he was in service and 
continued after he separated from service.  She also 
evidently found the Veteran's self report as to the etiology 
of his mental illness, when compared to his military 
personnel file and the available medical records, to be 
credible.  In her clinical experience, the Veteran's reported 
in-service experiences and continuity of symptomotology were 
persuasive to suggest that his current psychiatric disorders 
had their onset in service, or were otherwise related to his 
service. 

Here, the Veteran has contended that service connection 
should be granted for a psychiatric disorder that he 
attributes to his in-service military experiences as a 
medical corpsman.  While service treatment records are not 
referable to a psychiatric disorder, the more recent post 
service VA medical records do describe the Veteran's 
treatment for a psychiatric disorder, variously diagnosed as 
a generalized anxiety disorder with depression, and PTSD.

In August 2009, a VA examiner concluded that the Veteran's 
description of the onset of his mental illness was credible 
and that his reported in-service experiences and symtoms were 
persuasive to suggest that his current psychiatric disorders 
had their onset in service.

As such, giving the Veteran the benefit of the doubt, the 
Board finds that the evidence of record is consistent with 
his contentions.  In this case, the Board finds that service 
connection is warranted for a psychiatric disorder.  The 
August 2009 VA examiner concluded that the Veteran's 
psychiatric disorders had their onset in service and, 
significantly, there is no medical evidence to the contrary.  
Resolving doubt in the Veteran's favor, the Board finds the 
Veteran's current psychiatric disorders cannot be dissociated 
from his active military service, and that service connection 
for a psychiatric disorder is, therefore, warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, variously 
diagnosed as a generalized anxiety disorder, with depression, 
and PTSD, is granted.


REMAND

In light of the Board's action herein, granting the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, the Board finds that it is necessary to remand the 
claim of entitlement to a TDIU for RO consideration.  If the 
Board were to consider the TDIU issue prior to the RO, it 
could result in prejudice to the Veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Here the Board specifically 
notes that the August 2009 VA examiner found that the Veteran 
was totally and occupationally impaired due to his mental 
disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Review the claim for a TDIU, to 
specifically include the August 2009 VA 
psychological examination report (to 
include the examiner's finding that the 
Veteran was totally and occupationally 
impaired due to his mental disability).

2.  Readjudicate the claim for a TDIU.  
In the event that the percentage criteria 
for a TDIU rating are not met with the 
grant of service connection for a 
psychiatric disorder, consider whether a 
referral of the claim to the Director of 
the Compensation and Pension service for 
consideration of TDIU on an 
extraschedular basis is warranted.

3.  If further action remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
appellant the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


